DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on January 25, 2020, has been entered. Claims 1-7 remain pending in the application. 
Specification
The disclosure is objected to because of the following informalities: 
On pg. 8, lines 12-13, the sentence fragment “Then, during game play,” should be deleted.
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: reference characters ‘54’ and ‘56’ designating a controller (pg. 6, line 3); and reference character ‘62’ designating a USB port (pg. 7, line 15; the examiner notes that it appears that reference character ‘60’ in Fig. 8 should read --62--).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 
Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 7, “said microcontroller” should read --said processor-- (consistent with claim 1, line 6, et al.).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 7 attempts to claim a process (line 1, “A method”) without setting forth any steps involved in the process. The phrase “causing a game to be played on a game apparatus” in line 2 does not clearly describe any active, positive method steps delimiting how the method is actually practiced (i.e., how the game is caused to be played). Therefore, the scope of the claim is indefinite. See MPEP 2173.05(q).
In addition, the limitation “each playing piece” in line 4 is unclear, because no playing piece(s) have been recited as part of the game apparatus.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Renaud et al. (US Patent No. 5,126,717, hereinafter Renaud).
Regarding claim 7, Renaud discloses (Figs. 1-2) a method comprising: causing a game to be played (col. 3, lines 38-68) on a game apparatus (electronic cribbage board 10; col. 2, line 61-col. 3, line 4), game points of the game determined via a dual point assignment scheme (col. 3, lines 39-59) comprising an assignment of a high score (e.g., a score of 10) and a low score (e.g., a score of 5) to each playing piece (i.e., to each player’s virtual pegs represented by LED’s; col. 3, lines 17-32), the game apparatus (10) comprising: a top wall (bearing keyboards 18, 20 and LED’s 22, 24, Fig. 1), the top wall not divided by any display that is perpendicular to the top wall (as shown in Fig. 1); a first display (first series of LED’s 22; col. 3, lines 1-3) and a second display (second series of LED’s 24; col. 3, lines 1-3) comprised by the top wall, wherein game points of a first player are displayed on the first display (22) and game points of a second player are displayed on the second display (24; col. 3, lines 1-3); an interior area (within elongate body member 12; col. 2, line 63) comprising a processor (51, Fig. 3; col. 4, lines 24-36) positioned therein, the processor (51) coupled to the first display (22) and the second display (24, via LED 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhukov (US Patent Pub. 2009/0017889, hereinafter Zhukov) in view of Lee (US Patent No. 6,102,397, hereinafter Lee).
Regarding claim 1, Zhukov discloses a game apparatus (portable device 71, Fig. 11; pg. 3, second column), comprising: a housing (pg. 3, second column, third to last line, “single housing”) which is clearly understood to include a top wall (shown in Fig. 11, including playing field 7 and displays 3 and 4; see pg. 2, col. 1, para. 0021, lines 3-12), a bottom wall parallel to the top wall, a front wall, a rear wall, and a pair of side walls extending between said top and bottom walls, respectively, so as to define an interior area (i.e., to define the “single housing” shown in Fig. 11 having the shape of rectangular prism with four walls between the top and bottom walls), the top wall not divided by any display that is perpendicular to the top wall (as shown in Fig. 11, as is conventional in chess); a battery (52, Figs. 4-5; pg. 3, first column, lines 51-52) and a processor (microcontroller 32, pg. 3, col. 2, lines 60-62) in data communication with the battery (52), the battery (52) and the processor (32) situated in said interior area (pg. 
The game apparatus of Zhukov differs from the claimed invention only with respect to the number and location of the buttons. Zhukov teaches one first input button and one second input button, rather than a plurality of each as claimed, and Zhukov’s buttons are located on the top wall rather than on the front and rear walls. However, in the art of electronic game boards, Lee teaches (Fig. 1) that it is known to locate a plurality of first input buttons and a plurality of second input buttons (sets of buttons 38; col. 4, lines 4-7) on front and rear walls of a game housing (at each player station of apparatus 12). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhukov by adding additional first and second input buttons, as suggested by Lee, in order to provide players with additional control options, and by relocating the first and second input buttons from the top wall to the front and rear walls, respectively, as also taught by Lee, so that the buttons can be conveniently accessed by players on opposite sides of the game board. One of ordinary skill in the art would reasonably expect that locating the buttons on either the top wall as in Zhukov or the front and rear walls as in Lee would be equally suitable for this purpose.
claim 2, the modified Zhukov teaches the claimed invention substantially as claimed, as set forth above for claim 1. Lee further teaches (Fig. 1) the plurality of first input buttons (38, e.g., at player station 34) includes two rows of buttons (on left and right of player station 34, Fig. 1), with the buttons in each row spaced laterally apart from one another (see Fig. 1). The second plurality of input buttons (38, e.g., as player station 36, opposite from player station 34) is understood to have two rows of buttons identical to the first plurality of input buttons (col. 4, lines 5-7). The descriptive terms “high value” in lines 2 and 5 and “low value” in lines 3 and 6 appear to describe an intended use of the buttons and do not further limit the structure of the buttons or place any clear functional limitation on the buttons. Therefore, the rows of buttons taught by Lee are understood to read on the rows of high value buttons and low value buttons as claimed.
Regarding claim 3, the modified Zhukov teaches the claimed invention substantially as claimed, as set forth above for claim 2. Zhukov further teaches the processor (microcontroller 32) includes a first processor (first of two counters of timing unit 39, Figs. 4-6; pg. 3, col. 1, lines 31-40, “timing unit (TU) 39 … includes two counters for accumulating the game time”; pg. 4, col. 1, lines 7-9, in the embodiment of Fig. 11, the microcontroller 32 including the functions of the timing unit 39) in communication with the first plurality of input buttons (as modified above for claim 1, including input button 5 of Zhukov) and the first display (3; pg. 2, col. 1, para. 0021, lines 5-7); a second processor (second of two counters of timing unit 39; pg. 3, col. 1, lines 31-40) in communication with the second plurality of input buttons (as modified above for claim 1, including input button 6 of Zhukov) and the second display (4; pg. 2, col. 1, para. 0021, lines 5-7).
claim 4, the modified Zhukov teaches the claimed invention substantially as claimed, as set forth above for claim 1. The term “negative containment” is interpreted in view of Applicant’s disclosure as describing an intended use of an area of the game board according to rules of the game (see Applicant’s Fig. 4; Specification, pg. 7, lines 7-12). The term “negative containment” does not further limit the structure of the claimed area. With respect to the statements of intended use, the Examiner notes a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, Zhukov’s game board (playing field 7) includes an area (e.g., central area indicated by four centermost squares, Fig. 11) for receiving more than one of the first game pieces and more than one of the second game pieces which is displaced from an initial positioning of the game pieces (i.e., from the initial positioning conventional to chess), which reads on the negative containment area as claimed.
Regarding claim 5, the modified Zhukov teaches the claimed invention substantially as claimed, as set forth above for claim 2. The limitations of claim 5, which recite association of each first and second game piece with a dual point assignment scheme including a high score and a low score, describe a scoring scheme according to rules of playing a game, which is an intended use that does not further limit the structure of the claimed apparatus. As noted above, a recitation of intended use does not differentiate the claimed apparatus from the prior art if the prior art apparatus teaches all the structural limitations of the claim. In this case, 
Regarding claim 6, the modified Zhukov teaches the claimed invention substantially as claimed, as set forth above for claim 5. The limitations “operable to cause an increment of double a point value associated with a game piece of said plurality of first/second game pieces respectively” (in lines 3-4 and 6-7) describe an intended use of the buttons according to rules of the game and do not link the operation of the button to any structural or functional limitation of the apparatus itself. (For example, the claim does not link the incrementing of the point value to any function of the processor and/or displays.) As noted above, a recitation of intended use does not differentiate the claimed apparatus from the prior art if the prior art teaches all the structural limitations of the claim. In this case, Zhukov teaches (Fig. 11) one of the first input buttons (5 of Zhukov) is in data communication with the processor (32) and one of the second input buttons (6 of Zhukov) is in data communication with the processor (32), and therefore reads on the claim.
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are set forth above in response to Applicant’s amendment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crozier (US Patent No. 6,446,966) discloses a chess variant with point-based scoring.
Tobin (US Patent No. 4,613,134) discloses a game board with a designated central safety zone.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 22, 2021/